In our opinion, based upon these facts, the rule stated in Caldwell v. Village of Is. Park (304 N. Y. 268, 274) is applicable, namely: that “the municipality which extends to its citizens an invitation to enter and use recreational areas owes to those accepting that invitation a duty of reasonable and ordinary care against foreseeable dangers.” The danger of ice on the ground may be just as great as that of a defect in the pavement. The situation here may not
*928be equated with the situation of snow and ice on public streets, from which the public may not be excluded merely because of a snowfall; or with the situation of snow and ice on private property, from which tenants may not be excluded and from which it may not be feasible or practicable to exclude visitors. A playground can be kept closed until the danger thereon is removed or otherwise disappears. Moreover, while persons walking on public streets or private property may be expected to be watchful for sporadic patches of snow and ice, it should not be expected that young boys playing ball in a playground or retrieveing balls there will be watchful for such dangerous areas. Christ, Hill and Rabin, JJ., concur;